t c memo united_states tax_court dale michael shenk and diane mary shenk petitioners v commissioner of internal revenue respondent docket no 8838-13l filed date dale m shenk and diane m shenk pro sese christopher a pavilonis for respondent memorandum opinion goeke judge petitioners petitioned this court under section and or for review of respondent’s determination to uphold the filing of a unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times notice_of_federal_tax_lien nftl with respect to petitioners’ unpaid federal_income_tax background petitioners resided in florida at the time the petition was filed petitioners filed a form_1040 u s individual_income_tax_return for tax_year and reported a self-assessed income_tax_liability of dollar_figure petitioners did not pay the balance owed for and do not contest the tax_liability along with their form_1040 petitioners submitted a form 433-f collection information statement which indicated petitioners’ inability to pay the tax due for tax_year respondent failed to account for the form 433-f because it was submitted with the form_1040 petitioners then submitted an updated form 433-f at respondent’s request on date petitioners entered into a contract with bank of america for a short_sale of one of their real_estate properties property the contract included a dollar_figure incentive for petitioners to maintain the property on date respondent filed an nftl and mailed to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for the unpaid income_tax on date petitioners submitted to respondent a form request for a collection_due_process or equivalent_hearing the form stated that they were unable to pay the balance owed and that the lien would impede the sale of the property petitioners neither sought a collection alternative nor challenged the underlying tax_liability on date petitioners executed a form application_for certificate of discharge of property from federal_tax_lien lien discharge to enable the sale of the property which was subject_to the nftl on february petitioners short sold the property to bank of america which then delivered dollar_figure of the sale proceeds to respondent upon receipt of the dollar_figure respondent executed and recorded a lien discharge on the property sold which otherwise remained in place an appeals hearing was scheduled for date because of miscommunication petitioners and respondent were unable to conduct an effective collection_due_process cdp hearing on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination sustained the nftl because petitioners had not provided information warranting withdrawal of the nftl under sec_6323 petitioners then petitioned this court for review of respondent’s determination petitioners and respondent conducted a supplemental cdp hearing on date as a result of that hearing respondent placed petitioners’ account into currently not collectible cnc status thereby determining not to attempt tax collection from petitioners unless and until their financial circumstances changed discussion sec_6330 grants this court jurisdiction to review the internal_revenue_service irs appeals office’s administrative determinations if the taxpayer’s underlying tax_liability is properly in dispute the court will review the determination de novo 114_tc_176 where the underlying tax_liability is not at issue as is the case here we review the determination for abuse_of_discretion id pincite see also 114_tc_604 the appeals_office abuses its discretion where it acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 we do not substitute our judgment for that of the settlement officer and we do not decide independently whether we believe the lien should be withdrawn hughes v commissioner t c memo slip op pincite additionally this court lacks jurisdiction to determine an overpayment for the tax_year at issue or to order a refund of any amounts paid when reviewing a cdp determination 126_tc_1 petitioners argue the cnc status of their account should take retroactive effect and invalidate the nftl filing thereby entitling them to a refund of the dollar_figure paid to respondent in satisfaction of the lien placed on the property because we lack jurisdiction to authorize a refund our review is limited to whether the nftl filing was proper sec_6201 provides in relevant part that the secretary is authorized and required to assess all taxes determined by a taxpayer or the secretary on tax returns made in accordance with the internal_revenue_code when a taxpayer fails to pay any federal_income_tax liability after demand sec_6321 imposes a lien in favor of the united_states on all property of the delinquent taxpayer and sec_6323 authorizes the service to file notice of that lien sec_6320 provides that the secretary shall notify the taxpayer of the filing of a notice of lien under sec_6323 and inform the taxpayer of his right to request an administrative hearing with the appeals_office if the taxpayer is dissatisfied with the outcome he can appeal that determination to this court under sec_6330 as petitioners have done see sec_6320 petitioners argue they were denied due process because their account should have been placed in cnc status before the nftl was filed cnc status temporarily delays collection but the debt is not forgiven or extinguished the irs may suspend collection actions such as issuing a levy while a taxpayer’s liability is considered cnc see sec_6330 however nothing in sec_6320 or sec_6330 prohibits the filing of an nftl even while a taxpayer’s account is considered to be in cnc status see 122_tc_184 stating that commissioner is authorized to file a nftl before notifying the taxpayer of his or her right to request an administrative hearing with regard to the lien kyereme v commissioner tcmemo_2012_174 retaining an nftl during cnc status was appropriate to balance the interests of the taxpayer and the government moreover the irs is permitted to engage in nonlevy collection actions including accepting voluntary payments of the tax 451_f3d_8 1st cir stating that informal offset procedures are not generally subject_to the procedural protections for levies aff’g 124_tc_296 sec_301_6320-1 q a-g3 proced admin regs thus the federal_tax_lien filing would still be permitted even if this court were able to place petitioners’ account in cnc status retroactively petitioners’ voluntary sale of the property to bank of america which triggered the dollar_figure payment to respondent is considered a voluntary payment respondent did not engage in any collection action beyond the filing of the nftl next we will determine whether the appeals_office abused its discretion in determining to sustain the nftl petitioners timely requested a cdp hearing under sec_6320 in reference to the nftl the appeals_office determined petitioners did not qualify for withdrawal of the nftl an administrative hearing with respect to a lien action is to be conducted by the appeals_office in accordance with the provisions of sec_6330 if the taxpayer so requests sec_6320 c sec_6330 requires the appeals_office to verify that the requirements of law and administrative procedure have been met adequately review specific issues raised by the taxpayer and balance the needs of the irs to effectively collect the tax with the taxpayer’s expectation that the collection action be no more intrusive than necessary petitioners do not challenge respondent’s compliance with law and administrative procedure they do however challenge respondent’s determination that the nftl is necessary to protect the government’s interest as a result retaining the nftl balances the need for efficient collection and that any collection action be no more intrusive than necessary in their form petitioners raised the issue that a lien will impede efforts to try and liquidate properties there are four circumstances in which the secretary has the discretion to withdraw an nftl under sec_6323 the filing of the nftl was premature or otherwise not in accordance with administrative procedure the taxpayer has entered into an installment_agreement the withdrawal of the nftl would facilitate the collection of the tax_liability or with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of the notice would be in the best interests of the taxpayer and the united_states petitioners have not provided any evidence demonstrating that the nftl did in fact impede any efforts to liquidate the property or that any of the above circumstances are otherwise applicable accordingly we hold the appeals_office did not abuse its discretion in failing to withdraw the nftl because the nftl filing was permitted and met all applicable_requirements the court has considered all other arguments made by the parties and to the extent not specifically addressed herein has concluded that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
